NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 21 March 2022, filed as part of the AFCP 2.0 program. As directed by the amendment: Claims 1, 9, and 17 have been amended, no claims have been cancelled, and no claims have been added.  These amendments have been ENTERED by the Examiner. 
Claims 9-20 were previously withdrawn due to a Restriction Requirement but have been cancelled in the Examiner’s amendment made below. Thus, Claims 1-8 are presently pending in this application.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representatives Brett Belden and Christopher Beglinger on 21 April 2022.
The application has been amended as follows: 

The CLAIMS have been amended as follows:
Claims 9-20 have been CANCELLED.

In Claim 1, in Line 6, replace “the generator” with “the pulse generator” 

In Claim 1, after “analysis period” in Line 13, add “;” and then make a new line/indentation and add “wherein the pulse generator delivers the pulse therapy to the vagus nerve based on the selected configuration”

In Claim 3, in Line 2, replace “the calculated histogram”  with  “the prepared histogram”

In Claim 3, in Line 3, replace “recent history”  with “recent activity history”

In Claim 5, in Line 2, after “all classes” add “of activity” 

In Claim 7, in Lines 4-5, replace “determined nominal rest and effort values”   with  “determined nominal value of rest and nominal value of effort”

In Claim 8, in Lines 1-2, replace “the nominal rest value and the nominal effort value”   
 with “the nominal value of rest and the nominal value of effort”

In Claim 8, in Line 3, replace “the sampled levels”  with  “the sampled activity levels” 

The SPECIFICATION has been amended as follows:

In Paragraph [0001] of the Specification, Line 3, after “filed April 18, 2014,”  add  “now issued as U.S. Patent No. 10,300,280,”


Reasons for Allowance
Claims 1-8 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
As directed by the After Final Amendment filed 21 March 2021, independent Claim 1 was amended to include the limitation, “the control circuit is further configured to dynamically change the plurality of thresholds of activity that define the plurality of classes of activity based on a historical analysis of successive current activity levels over an analysis period.” The Examiner agrees with the Applicant’s arguments (6-8 of After Final Amendment) that none of previously cited Zhou et al., Bornzin et al., nor Frische et al. discloses these limitations in combination with the other limitations of Claim 1, together with the additional amendments made above in the Examiner’s amendment. Therefore, the previous 35 USC 103 rejection of Claim 1 has been withdrawn, and Claim 1 is allowed. Claims 2-8 depend from and thus further limit Claim 1, and therefore the previous 35 USC 103 rejections have been withdrawn for these claims, and Claims 2-8 are also allowed. The Examiner’s amendments made above to Claims 1, 3, 5, 7, and 8 corrects potential clarity and/or indefiniteness issues within the claims. The Examiner’s amendments made to the Specification adds the issued patent number for the parent application. 
Claims 9-20 were previously withdrawn due to a Restriction Requirement. Although the Applicant has requested rejoinder (Page 8 of After Final Response), these claims are substantially distinct from allowed Claims 1-8, and would require extensive amendments to include all of the allowable subject matter. The Applicant’s Representatives agreed to cancel Claims 9-20 as in the Examiner’s amendment made above. 
Thus, Claims 1-8 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792